DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0160355 (Wang).
Regarding claim 1:
Wang disclose a radiation imaging device having a photon counting type detector to output an electric signal corresponding to energy of an incident radiation photon, comprising: 
an extraction unit that extracts a component by the number of pile ups from a photon energy spectrum [0024], obtained by detecting a radioactive ray transmitted through a calibration member ([0024], phantom *please note that since the calibration member is not part of the claimed radiation imaging device, it does not carry patentable weight), formed by combining a plurality of basal substances having different radiation attenuation coefficients ([0024], phantom *please note that since the calibration member is not part of the claimed radiation imaging device, it does not carry patentable weight), with the photon counting type detector [0024]; and 

Regarding claim 2:
Wang disclose the radiation imaging device according to claim 1, wherein the extraction unit calculates the extracted component by using a material spectrum as a photon energy spectrum measured so as to make a content of a higher component, with a larger number of pile ups than the number of pile ups of the extracted component, equal to or lower than a predetermined value (Fig. 3 and 5, S306 and S506).
Regarding claim 3:
Wang disclose the radiation imaging device according to claim 2, wherein the extraction unit calculates the extracted component by subtracting a lower component with the number of pile ups smaller than the number of pile ups of the extracted component from the material spectrum (Fig. 3 and 5, S306 and S506).
Regarding claim 4:
Wang disclose the radiation imaging device according to claim 1, wherein the extraction unit stores a normalized spectrum obtained by normalizing the component by the number of pile ups (Fig. 3 and 5, S306 and S506).
Regarding claim 5:
Wang disclose the radiation imaging device according to claim 4, wherein the synthesis unit generates the calibrated equivalent spectrum by adding products between the number of photons by component calculated based on the imaging spectrum and the normalized spectrum by component (Fig. 3 and 5, S306 and S506).
Regarding claim 6:

an extraction step of extracting a component by the number of pile ups from a photon energy spectrum of a radioactive ray transmitting through a calibration member [0024], formed by combining a plurality of basal substances having different radiation attenuation coefficients ([0024], phantom); and a synthesis step of generating a calibrated equivalent spectrum to be collated with an imaging spectrum obtained by imaging a subject by synthesizing the components by the number of pile ups based on the imaging spectrum (Fig. 3 and 5, S306 and S506).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/DANI FOX/
Primary Examiner
Art Unit 2884